DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 13, 2022 has been entered. Claims 14, 16-22 are pending in the application, claim 17 is withdrawn as directed to a nonelected species.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2013027355) in view of Takagi (US 2005/0192535) and further in view of Baid (US 2013/0030391). *Line numbers are directed to translated description of Yamaguchi in PTO-892 dated 12/15/2020
Regarding claim 14, Yamaguchi discloses an indwelling needle assembly (10, Fig 1) comprising: an inner needle unit (12, Fig 2) comprising an inner needle (18, Fig 2) having a sharp needle tip (16, Fig 2) on a distal side of the inner needle (See Fig 2), and an inner needle hub (36, Fig 2) provided on a proximal side of the inner needle (See Fig 2); an outer needle unit (14, Fig 2) comprising an outer needle (24, Fig 2) into which the inner needle is inserted (See Fig 1), and an outer needle hub (26, Fig 2) to which the outer needle is attached at a distal side opening thereof and into which the inner needle is inserted from a proximal side opening thereof (See Fig 1); a protector (22, Fig 2) provided to the inner needle unit and into which the inner needle is inserted movably in a needle axis direction, and configured to be able to house and protect the needle tip of the inner needle (lines 245-255); and a cap body (86, Fig 2) provided on a proximal side of the outer needle unit (See Fig 2) and configured such that the protector is movable in the needle axis direction relatively to the cap body, wherein the protector is movable together with the inner needle in a proximal direction relatively to the cap body with the needle tip housed in the protector (See Fig 3), an engaging part (90, Fig 4a) and an engaging target part (42, 46, and 54, Fig 4a) that are engaged with each other are formed at mutually corresponding sites between the cap body and the protector, the engaging part and the engaging target part hold the protector in a connected state to the cap body by mutual engagement (See Fig 4a; lines 295-307), and the protector in configured to move from the connected state towards the proximal direction to release the mutual engagement, the engaging part and the engaging target part configured to -7-New U.S. Patent Applicationrelease the mutual engagement while generating a sense of clicking, such that the protector is allowed to be detached from the cap body (See Fig 4b-4c; lines 308-326; the separation of the magnets 54 and 90 creates a sense of clicking once the pulling force overcomes the magnetic forces).
Yamaguchi is silent regarding the engaging part includes at least one convex engaging portion formed at an inner circumferential surface of the cap body, the at least one convex engaging portion being configured to be disposed radially outward of and engaged with the engaging target part that is a convex part formed on an outer circumferential surface of the protector, the cap body includes at least one flexible piece that flexes in a radially outward direction, and the at least one convex engaging portion is formed on the at least one flexible piece, and the at least one convex engaging portion formed on the at least one flexible piece of the cap body is covered by the inner needle hub from radially outside of the at least one flexible piece
Takagi teaches an indwelling needle assembly comprising an inner needle unit (1, Fig 2), outer needle unit (2, Fig 2), a protector (13, Fig 2), a cap body (9, Fig 2), and an engaging part (See annotated Fig. 5 below), and an engaging target part (22, Fig 2) wherein the engaging part includes at least one convex engaging portion (See annotated Fig 5 below; convex is defined by Vocabulary.com as bulging outward and thus the “hook-shaped” convex engaging portion is being interpreted as convex) formed at an inner circumferential surface of the cap body (Takagi is being interpreted in light of Para 0032, lines 20-24 wherein the hook-shaped member 21 is provided on the needle cap 9 while the projecting portion 22 is provided on the housing member 13. Thus, the engaging part of 21 is a part of the needle cap 9 and the convex engaging part is on an inner surface of the engaging part and the needle cap.), the at least one convex engaging portion being configured to be disposed radially outward of and engaged with the engaging target part formed on an outer circumferential surface of the protector (Para 0032, lines 14-20) (again, Takagi is being interpreted in light of Para 0032, lines 20-24 wherein the projecting portion 22 is provided on the housing member 13 and thus the convex part in on an outer surface of the protector), the cap body includes at least one flexible piece that flexes in a radially outward direction (Para 0032, lines 14-20; As seen in Fig 3a-3d, the pieces must flex radially for the convex engaging portions to disengage the protrusions), and the at least one convex engaging portion is formed on the at least one flexible piece (See annotated Fig 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets disclosed by Yamaguchi to instead be the hook-shaped members and projecting portions taught by Takagi since Takagi teaches that magnets and hook-shaped members/projecting portions were art-recognized equivalents at the time the invention was made and can be used to achieve the same result (of detachably engaging the housing member and needle cap as described in Paragraphs 0032 and 0065). It has been held that substituting parts of an invention involves only routine skill in the art
The modified invention of Yamaguchi and Takagi disclose all of the elements of the invention as discussed above, however, are silent regarding the at least one convex engaging portion formed on the at least one flexible piece of the cap body is covered by the inner needle hub from radially outside of the at least one flexible piece.
Takagi in the embodiment of Fig. 10 teaches that the entirety of the engaging part and engaging target part (magnets 691 in this embodiment) are covered by the inner needle hub (64, Fig 10) from radially outside of the engaging part and engaging target part (See Fig 10) (Para 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner needle hub disclosed by Yamaguchi and Takagi to cover the engaging part (which would include the at least one convex engaging portion formed on the at least one flexible piece) and engaging target part as further taught by Takagi in order to ensure that the protector and needle cap do not come apart when an unexpected force is exerted on protector (Para 0071).
While the modified invention of Yamaguchi and Takagi discloses a protruding portion 22, it is not clear if this portion is convex, thus the modified invention is silent regarding he engaging target part that is a convex part.
Baid teaches an engaging part (48, Fig 4) and an engaging target part (60, Fig 4), the engaging target part that is a convex part (As seen in Fig 4 below, the protrusion 60 is a curved, bulging part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the protruding portion disclosed by Yamaguchi and Takagi with a convex part in order to have a connection that can prevent axial movement of the parts relative to one another until a pulling force is exerted (Para 0047).

    PNG
    media_image1.png
    761
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    447
    media_image2.png
    Greyscale

Regarding claim 16, the modified invention of Yamaguchi, Takagi, and Baid discloses the at least one flexible piece comprises a plurality of flexible pieces (See annotated Fig 2 above –Takagi) and the at least one convex engaging portion comprises a plurality of convex engaging portions (there are at least two convex engaging portions depicted in Fig 2 –Takagi), and each of the plurality of convex engaging portions are disposed correspondingly to a respective one of the flexible pieces (See Fig 1 and Para 0032 –Takagi).
Regarding claim 18, The modified invention of Yamaguchi, Takagi, and Baid discloses the protector (22, Fig 2 -Yamaguchi) includes a large-diameter part (42, Fig 4c -Yamaguchi) on a distal side thereof, the large- diameter part being larger in diameter than a portion (58, Fig 4c -Yamaguchi) on a proximal side thereof (See Fig 4c -Yamaguchi), the large-diameter part includes a housing space (48, Fig 4c -Yamaguchi) that houses the needle tip, and a shutter mechanism (56, Fig 4c -Yamaguchi) that closes the housing space (lines 318-321 -Yamaguchi), the cap body (86, Fig 2 -Yamaguchi) includes the engaging part (90, Fig 4a -Yamaguchi), and -8-New U.S. Patent Applicationthe large-diameter part serves as the engaging target part and is configured to be engaged with the engaging part of the cap body (as seen in Fig 4a, the large-diameter part 42 is engaged with the engaging part 90 and cap body 86 by means of the magnet 54 -Yamaguchi).
Regarding claim 19, The modified invention of Yamaguchi, Takagi, and Baid discloses the protector (22, Fig 2 -Yamaguchi) includes a large-diameter part (42, Fig 4c -Yamaguchi) on a distal side thereof, the large- diameter part being larger in diameter than a portion (58, Fig 4c -Yamaguchi) on a proximal side thereof (See Fig 4c -Yamaguchi), the large-diameter part includes a housing space (48, Fig 4c -Yamaguchi) that houses the needle tip, and a shutter mechanism (56, Fig 4c -Yamaguchi) that closes the housing space (lines 318-321 -Yamaguchi), a lid body (46, Fig 4c -Yamaguchi) serving as the engaging target part is externally mounted on the large-diameter part (See Fig 4c -Yamaguchi), and the engaging part (90, Fig 4a –Yamaguchi) is configured to be engaged with the lid body (as seen in Fig 4a, the lid body 46 is engaged with the engaging part 90 and cap body 86 by means of the magnet 54 -Yamaguchi).
Regarding claim 20, The modified invention of Yamaguchi, Takagi, and Baid discloses the protector (22, Fig 2 -Yamaguchi) includes a casing main body (40, Fig 4c -Yamaguchi), a lid body  (46, Fig 4c -Yamaguchi) provided radially outside of the casing main body (the lid body covers the entire opening including the radial portion 42 and thus is provided radially outside of the casing main body as seen in Fig 4c -Yamaguchi), and an external fitting part (external surface of casing main body 40 –Yamaguchi as modified by Takagi to have the convex part 22) provided on a distal side opening part of the casing main body (Para 0032, lines 20-24 –Takagi), the engaging target part includes the external fitting part that provides the convex part (Para 0032 –Takagi), and the engaging part and the engaging target part are configured to release the mutual engagement by the at least one convex engaging portion riding on the external fitting part, while generating the sense of clicking, such that the protector is allowed to be detached from the cap body and the protector can freely move toward the proximal side (Para 0032 –Takagi; a sense of clicking can be felt as a result of overcoming the frictional forces when the flexible hook disengages from the protrusion).
Regarding claim 21, The modified invention of Yamaguchi, Takagi, and Baid discloses the lid body (46, Fig 4c -Yamaguchi) integrally includes a central portion (44, Fig 4a -Yamaguchi) fitted in a distal side opening part of the casing main body (40, Fig 4c -Yamaguchi) and the external fitting part (external surface of casing main body 40 –Yamaguchi as modified by Takagi to have the convex part 22) fitted externally onto the distal side opening part of the casing main body (Para 0032 –Takagi), and the central portion of the lid body of the protector houses a shutter mechanism (54 and 56, Fig 4a -Yamaguchi) configured to close an insertion hole (52b, Fig 4b -Yamaguchi) through which the inner needle is inserted, when the inner needle is removed (lines 229-239 and lines 318-323 -Yamaguchi).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (WO 2013027355) in view of Takagi (US 2005/0192535) and further in view of Baid (US 2013/0030391) and further in view of Shevgoor (US 2017/0333642).
Regarding claim 22, The modified invention of Yamaguchi, Takagi, and Baid discloses all of the elements of the invention as discussed above, however, is silent regarding a positioning convex part is provided on a tip end surface of the protector, the positioning convex part configured to be fitted in a positioning concave part provided in the cap body so as to position the cap body and the protector in a radial direction.
Shevgoor teaches an indwelling needle assembly comprising an inner needle unit (16, Fig 1), an outer needle unit (14, Fig 1), a protector (20, Fig 7), and a cap body (34, Fig 21) wherein a positioning convex part (48, Fig 30) is provided on a tip end surface of the protector (See Fig 30), the positioning convex part configured to be fitted in a positioning concave part (opening in 34, Fig 29) provided in the cap body so as to position the cap body and the protector in a radial direction (Para 0148, line 7 – Para 0149, line 3; See Fig 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protector and cap body to have a positioning convex part and a positioning concave part, respectively in order to have a protector and cap body that can fit together with a loose tolerance to ensure alignment while remaining less complex (Para 0149, lines 1-3; Para 0004, lines 3-6).
Response to Arguments
	Applicant’s arguments regarding Yamaguchi and Takagi not teaching the at least one convex engaging portion formed on the at least one flexible piece of the cap body is covered by the inner needle hub have been fully considered but are not persuasive. As described by Takagi, the entirety of the engaging part and engaging target part (magnets 691 in this embodiment) are covered by the inner needle hub (See Fig 10) to prevent inadvertent separation of the cap from the protector (Para 0071). One of ordinary skill, given these references, could implement an inner needle hub that can cover the engaging target part and engaging part comprising the at least one convex engaging portion formed on the at least one flexible piece. 
Applicant further elaborates that given the descriptions directed to Figs 12 and 13 of Takagi, it would be impossible to cover the flexible piece 21. It is unclear how the separate embodiments of Figs 12 and 13 relate to the rejection that relies on Fig 10. The embodiment of Fig. 10 teaches that the needle hub 64 can cover the engaging parts to prevent inadvertent separation and that is the teaching relied upon for the rejection of claim 14.
Applicant’s arguments regarding unexpected results have been fully considered but are not persuasive. Applicant asserts that a clicking sensation due to a flexible piece disengaging from an engaging target part is unexpected. The hooked-shaped member 21 (flexible piece with convex engaging portion) and the projecting portion 22 (engaging target part) form a snap-fit type connection that is very well known in the art. The change in resistance between the two components when transitioning from an attached configuration as seen in Fig 3c of Takagi to a detached configuration as seen in Fig 3d can be considered a clicking sensation. It is unclear what is unexpected about a snap-fit type connection.
Applicant further describes that the inner needle hub of the instant application provides a stable attachment state of the protector and cap body. Again, Takagi teaches providing a stable attachment state of the protector and cap body by preventing separation from an unexpected force is exerted on the inner needle hub (Para 0071).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783